ON PETITION OF PEOPLE'S BANK FOR REHEARING
Upon consideration of the same it is ordered that the opinion heretofore filed be modified by adding therto the following: *Page 284
Exception 2 of the defendant Bank is sustained to the following extent: The judgment in favor of Mrs. Barr for such deficiency of her mortgage debt, as may result from the foreclosure sale, for which she is authorized to enter judgment against the People's Bank, is limited to the amount which is directed to be paid to the plaintiff, Wilson, upon the mortgage foreclosed in this action, together with all costs that may be awarded to him. Stay revoked.